DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 19-22, 24, 35 and 37-40 are examined herein.

Claim Objections
Claims 16 and 35 are objected to because of the following informalities: 
1) The claims still do not meet the standard required of USPTO, as a portion of claims 16 and 35 (items a-c and f) are not “Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent” as required of MPEP 6.31.a.1.iv. Appropriate correction is required because when said documents are converted to text, they become replete with errors. 
2) Further claim 16 recites “administering a comprising”, wherein there appears to be a typo because what specifically is being administered is missing from the claim.
Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 35, and all claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims requires: “improving a postnatal growth trajectory in an infant, said method comprising administering a formula to the infant during at least the first 4 months of life”,  “wherein the improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life (or during the first 17 weeks of life, as in claim 35) of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides”.


A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
When looking at all the factors involved, such a claim is not enabled because the breadth of the claims include providing/giving out (i.e. administering) a formula to an infant at some point in their life (i.e. during at least the first 4 months of life) wherein there is an improvement of a reduced gain their BMI during the first 2 months of life as compared to administering a different infant formula, to anyone, that does not comprise lactic acid and does not comprise non-digestible oligosaccharides.
The claims do not even require the infant is fed the formula, therefore providing/administering a formula to an infant merely requires to be placed in their crib and in this case the scope of the claims do not enable any change in BMI.
The amount of experimentation necessary to administer a formula to an infant during at least the first 4 months of life, which encompasses any time in their life, and how that then improves of a reduced gain their BMI during the first 2 months of life is not provided. No guidance is provided in the specification or even working examples show how such a feet is possible.  The predictability, and the state of the art also does not show how such a thing could have been done.  See In re Wands, 858  F.2d 73


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 35 and all claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As for claims 16 and 35, support for the BMI gain in an infant during the first 2 months of life of the infant for any an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides, is not supported.




The pending specification states: “in experimental group 1 the reduced BMI gain compared with the control formula group 2 was statistically significant (p=0.012)” (0088), however, the ingredients for “the control formula group 2” was not provided, therefore the scope of the claim: “wherein the improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life (or during up to 17 weeks of life, as in claim 35) of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides” is New Matter.

Claims 16 and 35 require the scope of passing a bottle to an infant at least once in their first 4 months of life, the scope of such a claim is not supported, therefore this is also new matter.

Also in claims 16 and 35, the claim of “trace elements and other macronutrients” is also new matter because the pending Specification only has support for the scope of “the composition further comprised vitamins, minerals, trace elements and other micronutrients according to international directive 2006/141/EC for infant formula” (0081, 0096). 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 35 and all claims depending on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 16 and 35 
The preamble of the claims are toward “A method for improving a postnatal growth trajectory in an infant”, and then the body of the claim set forth “wherein the improving comprises reducing the gain in BMI”.  This makes the claim unclear because in light of the Specification (0075) growth trajectory is selected from a group consisting of BMI gain and therefore a reduction in BMI contradicts the preamble and makes it unclear that growth is desired.





Also, the limitation of “improving a postnatal growth trajectory in an infant, said method comprising administering a formula to the infant during at least the first 4 months of life”,  “wherein the improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides” makes no sense.
Such a claim provides the scope of providing/giving out (i.e. administering) a formula to an infant at some point in their life (i.e. during at least the first 4 months of life) wherein there is an improvement of a reduced gain their BMI during the first 2 months of life as compared to administering a different infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides.
This encompasses placing a bottle of formula in a crib with an infant of any age, wherein there is a reduced gain of their BMI during the first 2 months of life of any infant, not the infant the claimed formula is being administered to, as compared to administering a different infant formula to any infant at any time that for any duration as long as the formula being compared to does not comprise lactic acid and does not comprise non-digestible oligosaccharides.  Such a claim is indefinite because it makes no sense.





Also, the terms “gain” and “improving” in claims 16 and 35 are relative terms which renders the claim indefinite because they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the increase and decrease required of invention because the wherein clause presented with details is unclear.
 
Claim Interpretation
With regard to the prior art, claim 16 encompasses: A method for promoting a postnatal growth trajectory in an infant, said method comprising:
administering an infant formula comprising: 
3 to 7 g/100 kcal of lipids;
1.25 to 2.1 g/100 kcal of protein;
16 g/100 kcal of digestible carbohydrate; 
5.0 to 7.5 wt% of non-digestible oligosaccharides;
0.1 to 0.6 wt% of lactic acid; and  
10 to 60 wt% of an ingredient fermented by lactic acid producing bacteria, based on dry weight;
vitamins, minerals, trace elements and other macronutrients;
wherein the infant formula is administered to a term infant during at least the first 4 months of life, 


wherein the improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides.
With regard to the prior art, claim 35 encompasses, administering the same infant formula of claim 16, during the same time period of the infant’s life; Attorney Docket No.: P6061601PCT/USU.S. Application No.: 16/300,424Response dated: April 1, 2022 wherein the promoting comprises reducing the gain in BMI in an infant that occurs during up to 17 weeks of life of the infant as compared to administering an infant formula that does not comprise lactic acid and that does not comprise non-digestible oligosaccharides.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19-22, 24, 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig in view of Huybers.
Ludwig: WO 2012/078030, published 6/14/2012.
Huybers: WO 2014/092564; published June 19, 2014

With regard to the prior art, the term/phrase "/100 kcal" encompasses about 150 mL, based on the original Specification at p. 0096 which states 100 ml is 66 kcal.

With regard to the prior art, the limitation “improving a postnatal growth trajectory in an infant, said method comprising administering a formula to the infant during at least the first 4 months of life”,  “wherein the improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides” encompasses administering a formula to an infant during at least the first 4 months of life.

Independent claim 16
Administering infant formula to improve postnatal growth
Ludwig teaches methods of administering a nutritional infant formula (ref. clm. 14) composition to an infant (pg. 4, ln. 1+).  Ludwig discusses the goal of feeding the infants is for their growth (pg. 15, line 19+), which imparts the desire to improve the infants postnatal growth (e.g. growth trajectory), as claimed.

Age of infant being fed
Ludwig teaches that age of the human infants being fed is below 36 months (pg. 10, line 26+), which encompasses the claim of the infant formula being administered to a term infant during at least the first 4 months of life.




The teaching of feeding human infants below 36 months encompasses the claim of term infants during that time period because in this specific case the various permutations of when the birth occurs are so small (preterm, term or post term) that the teaching is as comprehensive and fully as if it had written the name of each permutation.  See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only three alternatives.

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of administering formula to infants under 36 months, as the modified teaching above, to include the specifically claimed gestational period of birth, including term, as claimed, because in this specific case the various permutations of types of gestational periods in the generic are so small (preterm, term or post term) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4





Lipid 
Ludwig teaches the infant formula comprises 2.1 to 6.5 g lipid per 100 ml of lipids (pg. 11, 15+), which sums to about 3.15 to 9.75 g lipid per about 150 mL (i.e. about 100 kcal), and encompasses the claim of 3 to 7 g lipid/100 kcal.

Protein
Ludwig teaches the infant formula comprises 0.5 to 6.0 g per 100 mL of protein (pg. 8, 24+), which sums to 0.75 to 9 g per about 150 mL (i.e. about 100 k/cal), and encompasses the claim of 1.25 to 2.1 g protein/100 kcal.

Lactic acid
Ludwig teaches the infant formula comprises between 0.1 and 1.5 wt. % lactic acid (pg. 9, 12+), which anticipates the claim of 0.1 to 0.6 wt% lactic acid. 

Digestible carbohydrates
Ludwig teaches the infant formula comprises 3.0 to 30 g digestible carbohydrate per 100 ml (pg. 11, 9+), which sums to 4.5 to 45 g digestible carbohydrate per about 150 ml (i.e. about 100 kcal), and encompasses the claim of 16 g digestible carbohydrate/100 kcal.

Non-digestible oligosaccharides 
Ludwig does not discuss the use of non-digestible oligosaccharides.

Huybers also teaches methods of administering infant formulas (ref. clms. 1 and 14) comprising: lipids (pg. 9, 5+), proteins (pg. 9. 5+) and carbohydrates (pg. 9, 5+); and further provides the use of non-digestible oligosaccharides (ti.), including amounts of at least 2 wt.% based on dry weight of the nutritional composition (pg. 3, 5+), which  encompasses the claim of 5 to 7.5 wt% non-digestible oligosaccharides.
Further, Huybers teaches using non-digestible oligosaccharides, includes an effect on the small intestine that beneficially mimics the situation in breast fed infants and has an advantageous effect of the small intestinal health by diluting toxins, pathogenic micro-organisms and protease activity (e.g. trypsin, chymotrypsin and elastase activity) (pg. 2, 23+) in the small intestinal, as healthy response.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering infant formulas comprising: lipids, proteins and carbohydrates, as Ludwig, to include the use of non-digestible oligosaccharides, as claimed, because Huybers teaches using non-digestible oligosaccharides, have a beneficial effect, as discussed above; and the teaching further illustrates that the art finds non-digestible oligosaccharides as being suitable for similar intended uses, including methods of administering infant formulas comprising: lipids, proteins and carbohydrates (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.



Lactic acid producing bacteria
Ludwig teaches the infant formula comprises ingredients fermented by lactic acid producing bacteria (pg. 2, 4+.; pg. 3, 5+; pgs. 4-8…), including 5 to 20 wt% protein based on the based on dry weight of the nutritional composition that comprises at least 10 wt% based on dry weight of the nutritional composition of a protein comprising composition fermented by lactic acid bacteria.  Said teaching encompasses the claim of 10 to 60 wt% of ingredients fermented by lactic acid producing bacteria.

Vitamins, minerals, trace elements and other macronutrients
Ludwig teaches the compositions comprises other fractions, such as vitamins, minerals, trace elements and other micronutrients in order to make it a complete nutritional composition, wherein said ingredients are according to international directives (pg. 12, ln. 12+).

Functionality of method of administration
Ludwig discusses the goal of feeding the infants is for their growth (pg. 15, line 19+), below 36 months of age, which imparts improving the infants postnatal growth (e.g. growth trajectory).
Further, it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similar consumers at a similar age would have similar functionality, including: “wherein the promoting comprises improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides”, as claimed.

Independent claim 35
Claim 35 encompasses administering the same infant formula of claim 16, during the same time period of the infant’s life as in claim 16, therefore see the discussion above in these matters. The function of the method of administration is obvious based on the reasoning provides in the discussion of claim 16 above.

Dependent claims
As for claim 19, Ludwig teaches the infant formula comprises 0.5 to 6.0 g per 100 mL of protein (pg. 8, 24+), which sums to 0.75 to 9 g per about 150 mL, and encompasses the claim of 1.6 to 2.1 g protein/100 kcal  (or per about 150 mL).

As for claim 20, the modified teaching, in Huybers, provides that the non-digestible oligosaccharides include fructo-oligosaccharides (FOS) and galacto- oligosaccharides (GOS) (pg. 4, 1+).  

As for claim 21, Ludwig teaches that the lactic acid producing bacteria, include: Bifidobacterium breve and Streptococcus thermophiles (ref. clm. 9).  

As for claim 22, Ludwig teaches the nutritional composition inactivated lactic acid producing bacteria (ref. clm. 10).  

As for claim 24, Ludwig teaches the infant formula comprises 0.5 to 6.0 g per 100 mL of protein (pg. 8, 24+), which sums to 0.75 to 9 g per about 150 mL, and encompasses the claim of 1.75 to 1.95 g protein/100 kcal (or per about 150 mL).


As for claims 37-40, Ludwig teaches the infant formula comprises between 0.1 and 1.5 wt. % lactic acid (pg. 9, 12+), wherein the composition has from about 50 to 200 kcal per 100 ml (pg. 12, 29+). Therefore, given 100 mL is about 100 grams, Ludwig provides between 0.1 and 1.5 grams of lactic acid per 50 to 200 kcal, which encompasses the claim of:
to 0.15 g/100 kcal, as in claims 37 and 39; and 
to 0.1 g/100 kcal, as in claims 38 and 40.

Response to Arguments
Claim objections 
It is asserted, that claims 16 and 35 were objected to in relation to MPEP 6.31.a.1.iv. Applicant respectfully submits that the claims meet the MPEP requirements.
In response, it is noted that the response does not explain how the attorney/Applicant believed the cited cases should be applied to the rejection at issue, therefore, no supposed errors in the rejection of record are presented, and this argument does not comply with 37 CFR 1.111(b).




35 U.S.C. §112(a) (first paragraph) 
It is asserted, that claims 16, 35 and all claims dependent on them stand rejected under 35 U.S.C 112(a) first paragraph as failing to comply with the written description requirement. Applicant respectfully disagrees. 
In said Office action, independent claims 16 and 35 were objected to for lacking support in the description (35 USC 112 (a)). The Office Action alleges that "wherein the promoting comprises reducing the gain in BMI" contradicts the disclosed method for postnatal growth trajectory in an infant and therefore is new matter, further alleging that the claim is broader than that disclosed in the description. While not acquiescing to the rejection, but solely for efficiency of prosecution, applicant has amended claims 16 and 35 to narrow the formula and reflect the experimental infant formula of Example 3. Example 3 clearly shows that the method of claims 16 and 35 result in reducing the gain in BMI in an infant. Example 3 of the description specifically shows that administering a formula with fermented ingredient results in an improved growth trajectory (reduced gain in BMI), with 15 wt% fermented ingredient and 50 wt% fermented ingredient, thereby showing the beneficial effect over a broad range. (paras. [0096], [0106]). Thus, at least as amended, the subject matter of the claims is not new matter and is supported by the written description. 
In response, although the claim is amended, making previous grounds of new matter moot, please see the new, New Matter rejection, issued herein.



It is asserted, that the Office Action also rejected claims 16 and 35 in relation to the 0.06 to 3.9 g/100 kcal of non-digestible oligosaccharides. The claims have been amended to recite the narrow range of 5.0 to 7.5 wt% of non-digestible oligosaccharides, which encompasses the non-digestible oligosaccharides of Example 3 (5.98 wt%), and is supported in the application, at least in para. 
[0055] of the published application. Thus, at least as amended, this is not new matter. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
 	It is asserted, that the Office Action states that 0.01 to 0.3 g/100 kcal lactic acid is new matter. As amended, the claim requires 0.1 to 0.6 wt% lactic acid based on dry weight. This is supported by para. [0026] of the published application. 
Thus, at least as amended, the claims do not contain new matter. Withdrawal of the rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

35 U.S.C. §112(b) (second paragraph) 
It is asserted, that Claims 16 and 35 are rejected in relation to the preamble reciting "A method for promoting a postnatal growth trajectory in an infant" with "wherein the promoting comprises reducing the gain in BMI," alleging this is unclear. Applicant respectfully submits that at least as amended the claim does not contradict itself Improving postnatal growth trajectory is now further defined in the claim as reducing the gain in BMI in an infant during the first few months of life, and is fully supported by the description. (See, e.g., Example 3). Improving postnatal growth trajectory does not necessarily mean increasing BMI gain, but is related to normalizing the growth trajectory to more closely resemble that of breastfed infants. This would encompass both increasing and decreasing BMI, and claim 16 and 35 has been specifically defined to reducing the gain of BMI. 
In response, the examiner does not agree, please see the 112(b) rejection above, which explains why in light of the Specification and in view of what is common knowledge in the art, that the claim rejection stands.

It is asserted, that the Office Action further alleged that the terms "gain" and "reducing" are relative terms which render the claim indefinite. Applicant respectfully disagrees. The claim specifically recites that "improving comprises reducing the gain in BMI in an infant that occurs during the first 2 months of life of the infant as compared to administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides." 
In response, Applicant does not have support for any administering an infant formula that does not comprise lactic acid and does not comprise non-digestible oligosaccharides.  Further, such a claim remains indefinite as the terms “gain” and “improving” in claims 16 and 35 are relative terms which renders the claim indefinite because the breadth of the scope of the comparison is so broad it is unclear as to what is encompassed.

35 U.S.C. §103 
It is asserted, that Applicant respectfully disagrees that Ludwig in view of Huybers would teach, mention or suggest each and every element of amended independent claims 16 or 35. 
Independent claims 16 and 35 have each been amended. Claim 16 specifically requires that the method improves a postnatal growth trajectory in an infant by reducing the gain in BMI in an infant that occurs when administering an infant formula during the first 4 months of life of the infant that does not comprise lactic acid (an ingredient fermented by lactic acid producing bacteria) and does not comprise non-digestible oligosaccharides (NDOs). Claim 35 recites similar requirements. 
Neither Ludwig nor Huybers teach or disclose a method which will improve a growth trajectory by reducing the gain in BMI in an infant that occurs when the infant does not receive a formula comprising lactic acids and NDOs by administrating a specific infant formula comprising NDOs, a fermented ingredient and lactic acid. With regard to this claim requirement, the Office Action merely states that "it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similar consumers at a similar age would have similar functionality," without referencing anything to support this conclusory 
statement. 
There are a number of differences in the consumers, and formula which the Office Action seems to gloss over and simply group them together as "similar." Firstly, the method of claims 16 and 35 required administering the formula in at least the first 4 months of life, resulting in reducing the gain in BMI that occurs during the first 2 months of life. There is no teaching or disclosure in Ludwig that specifies this narrow period of time, which is critical to required reducing of the gain in BMI. Further, the very narrow range of components in the administered formula amended claims, ranges not specifically disclosed in the broad disclosures of the prior art, also lead to the required reducing the gain in BMI. 
In response, initially it is noted that Applicant has no support for such a claim, however, in view of its obviousness, the rejection of record is proper.  [T]he critical question is whether there exists any new and unobvious functional relationship between the method of use and the function of the product used.  In this case the method amount to administering a formula to an infant, which is long and commonly known; and the modified teaching makes obvious the claimed composition for its method of use, administration to a term infant in its first four months.  Therefore, since it has been held that  a composition and its function is inseparable (MPEP 2112.01), this argument is not persuasive.

It is asserted, that in order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006). If the prior art disclosure does not disclose a claimed range with "sufficient specificity" to anticipate a claimed invention, any evidence of unexpected results within the narrow range may render the claims unobvious. MPEP 2131.03. 
Here, the reduced gain in BMI in infants during the first 2 months of life which followed the administering of the specific narrow formula was unexpected and therefore non-obvious. The effects on weight and length gain shown in the Examples are indicative for a decreased weight for length gain and a decreased BMI gain. These results show that the improved growth trajectory and body development are mainly caused by the presence of the specific formula of claims 16 and 35 administered. As previously mentioned, improving postnatal growth trajectory with this method requires reducing BMI gain. Otherwise an infant would further result in a too high catch-up growth if the BMI would be increased and thus lead to an adverse growth trajectory. For example, term infants with a low birth weight or small for their gestational age are often formula-fed to catch-up growth. However, such infants have an increased risk of a too high catch-up growth in the first months of life. The specific formula of the claims surprisingly reduced this risk by reducing the gain in BMI, thereby resulting in improving the postnatal growth trajectory of the infant. 
Ludwig is entirely silent on the use of its formula to reduce the observed BMI gain infants (much less during the first 2 months of life), and the skilled person would not have any motivation or even pointer that the formula of Ludwig could be modified to achieve such an effect, or even a hint that this effect was desirable. Thus, the disclosure in Ludwig does not disclose the specific formula, and the reducing of the gain in BMI in infants during the first 2 months of life is also unexpected. Huybers cannot remedy these deficiencies. 
The claimed method of improving a postnatal growth trajectory by administering a specific infant formula compared to infant formula not comprising the fermented ingredient show that desired weight gain was still present, but to a lesser extent and hence a reduction in the gain of BMI was achieved which benefits these infants as growth is normalized. Example 3 of the description specifically shows that administering a formula with fermented ingredient results in an improved growth trajectory (reduced gain in BMI), with 15 wt% fermented ingredient and 50 wt% fermented ingredient, thereby showing the beneficial effect over a broad range. (paras. [0096], [0106]). 
Thus, as the specific claim requirements for both the subject administered to and the narrow ranges of components of the formula administered are not anticipated or rendered obvious by the broad disclosures in the prior art; and none of the prior art teaches or even hints at improving postnatal growth trajectory by reducing the gain in BMI, applicant respectfully submits that amended claims 16 and 35 are allowable over the prior art cited. All dependent claims are allowable there. Notification to this effect is respectfully requested. 
	In response, the claimed method of using an infant formula by administering it to an infant is not directed to a narrow range relative to the claimed method the reduction in the gain in BMI is a comparison to administering another infant formula to any infant at any time in any amount with any ingredients excluding the lactic acid and non-digestible oligosaccharides that is located within a “wherein clause”. This “wherein clause” that does not give meaning and purpose to the manipulative steps claimed, administration of an infant formula to an infant.  It is merely a comparison of method claimed to the results of another method used.  Even if Applicant overcame the 112 issues presented herein this matter would not change as the “wherein clause” of this method claim has no weight because it simply expresses the intended result of a process step positively recited (see MPEP 2111.04).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
USDA teaches that for proper growth and development, an infant must obtain an adequate amount of essential nutrients by consuming appropriate quantities and types of foods, because during infancy, a period of rapid growth, nutrient requirements per pound of body weight are proportionally higher than at any other time in the life cycle. 
USDA: published at least by 12/02/2015 at: https://web.archive.org/web/20151202124714/https://wicworks.fns.usda.gov/wicworks/Topics/FG/Chapter1_NutritionalNeeds.pdf

Also, all of the references cited in the International Search Report of related PCT/EP2017/061206 were considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793